EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario on 01 June 2021 and 15 June 2021.

The application has been amended as follows: 

In claim 1, lines 34-35, delete “each either a linearly extending part that extends orthogonal to the first direction, or ”.

Cancel claims 3 and 4.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6-11 are presently under consideration. Claims 2-5 have been cancelled by the examiner’s amendment set forth above and by applicant’s amendments to the claims filed with the response dated 14 May 2021, see attached interview summary for further details.

Reasons for Allowance
Claims 1 and 6-11 are allowed
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record of Solarwatt (DE 102006019638) teaches  an interconnector configured to electrically connect a first photovoltaic cell and a second photovoltaic cell with the claim 1 features annotated below:

    PNG
    media_image1.png
    3300
    2550
    media_image1.png
    Greyscale

the first detour includes a first away part, connected to the part of the first detour, extending away from the second detour, and an entirety of the first away part is on the first side in the second direction of the first junction and the part of the first detour, the second detour includes a second away part, connected to the part of the second detour, extending away from the first detour, and an entirety of the second away part is on the first side in the second direction of the second junction and the part of the second detour, and the joint is curved and connected to the first away part and the second away part on the first side in the second direction of the first away part and the second away part.
The embodiment of Fig. 5 and para [0038] of Solarwatt discloses a configuration where a first detour includes a first away part connected to the part of the first detour, extending away from the second detour, and a second detour includes a second away part, connected to the part of the second detour, extending away from the first detour, and a joint is curved and connected to the first away part and the second away part, but this embodiment of Solarwatt does not teach where an entirety of the second away part is on the first side in the second direction of the second junction and the part of the second detour, and the joint is curved and connected to the first away part and the second away part on the first side in the second direction of the first away part and the second away part as claimed in claim 1, rather the second away part in Fig. 5 is on the second side in the second direction of the second junction and the joint is not connected to the first away part and the second away part on the first side in the second direction of the first away part and the second away part.
.
Any comments considered necessary by .applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726